United States Court of Appeals
                                                                            Fifth Circuit
                                                                           F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                             June 18, 2004

                                                                        Charles R. Fulbruge III
                                                                                Clerk
                                 No. 03-51078
                               Summary Calendar



                           UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                     versus

                         JUAN FRANCISCO CHAVIRA-CRUZ,

                                               Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. EP-03-CR-465-1-DB
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Francisco Chavira-Cruz appeals his jury convictions for

conspiracy to possess with intent to distribute 1000 or more

kilograms of marijuana and possession with intent to distribute

1000 or more kilograms of marijuana.             He argues that the district

court    abused    its     discretion     in    admitting     hearsay     evidence,

including a Treasury Enforcement Communication System (TECS) report

showing that Chavira-Cruz and others involved in the offense

crossed    the    border     into   the    United    States     from     Mexico     at

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-51078
                                  -2-

approximately the same time on the same date. Because Chavira-Cruz

did not object to the TECS report on hearsay grounds in the

district court, review is limited to plain error.              See United

States v. Polasek, 162 F.3d 878, 883 (5th Cir. 1998).         The district

court did not plainly err in admitting the TECS report as it was

admissible as a public record pursuant to FED. R. EVID. 803(8).        See

United States v. Puente, 826 F.2d 1415, 1417-18 (5th Cir. 1987).

     Chavira-Cruz   argues   that    the   district   court   abused   its

discretion in admitting the statement of Juan Perez-Chavez because

the Government did not allege that Perez-Chavez was a coconspirator

and the conspiracy had ended at the time the statement was made.

The statement was offered to prove that Perez-Chavez and Chavira-

Cruz both used similar cover stories -- they told police that they

had come to the United States to find out how to import various

items into Mexico from the United States.        Because the statement

was not offered to prove the truth of the matter asserted, the

statement was not hearsay, and the district court did not abuse its

discretion in admitting the statement into evidence.           See United

States v. Johnston, 127 F.3d 380, 394 (5th Cir. 1997).

     Chavira-Cruz   argues   that    the   district   court   abused   its

discretion in admitting the English translation of his handwritten

statement made in Spanish.          Chavira-Cruz’s statement was not

hearsay because it was admissible as a party admission pursuant to

FED. R. EVID. 801(d)(2).   See United States v. Dixon, 132 F.3d 192,

198 (5th Cir. 1997).       The district court did not abused its
                           No. 03-51078
                                -3-

discretion in admitting the English translation of the statement as

a translation does not create an additional level of hearsay.   See

United States v. Codero, 18 F.3d 1248, 1253 (5th Cir. 1994).

     AFFIRMED.